Exhibit 10.3

 

GLOBAL GP LLC

 

AMENDMENT NO. 1 TO

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of December 31, 2008 by and between Global GP LLC, a Delaware
limited liability company (the “Company”), and Edward J. Faneuil (the
“Executive”).  Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to such terms in that certain Employment Agreement,
made as of February 1, 2007, by and between the Company and the Executive (the
“Employment Agreement”).

 

WHEREAS, , the Company and the Executive desire to make certain modifications to
the Employment Agreement as set forth below, and  in accordance with Section 18
of the Employment Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, each intending
to be legally bound, hereby agree as follows:

 


1.                                       AMENDMENTS TO EMPLOYMENT AGREEMENT.


 

(a)                                  Section 1 of the Employment Agreement is
hereby amended by deleting such section in its entirety and replacing it with
the following:

 

1.                                       Employment and Term of Employment. 
Effective as of July 1, 2006 (the “Effective Date”) and continuing for the
period of time set forth herein, the Executive’s employment by the Company shall
be subject to the terms and conditions of this Agreement.  Unless sooner
terminated pursuant to other provisions herein, the Company agrees to employ the
Executive for the period beginning on the Effective Date and ending on
December 31, 2008 (the “Initial Term”), and for the period beginning on
January 1, 2009 and ending on December 31, 2011.  In the event that the Company
and the Executive renew this Agreement for one or more additional periods, each
of the Initial Term and any renewal periods shall be referred to as the “Term.”

 


(B)                                 SECTION 7(A) OF THE EMPLOYMENT AGREEMENT IS
HEREBY AMENDED BY DELETING SUCH SUBSECTION IN ITS ENTIRETY AND REPLACING IT WITH
THE FOLLOWING:


 

(a)                                  Definitions.  For purposes of this
Agreement, a “Change in Control” shall occur on the date that any one person,
entity or group (other than Alfred Slifka, Richard Slifka or Eric Slifka, or
their respective family members or entities they control, individually or in the
aggregate, directly or indirectly (collectively referred to hereinafter as the
“Slifkas”)) acquires ownership of the membership interests of the Company that,
together with the membership interests of the Company already held by such
person, entity or group, constitutes more than 50% of the total voting power of
the membership interests of the Company; provided, however, if any one person,
entity or group is considered to own more than 50% of the total voting power

 

--------------------------------------------------------------------------------


 

of the membership interests of the Company, the acquisition of additional
membership interests by the same person, entity or group shall not be deemed to
be a Change in Control.  The definition of “Change in Control” shall be
interpreted, to the extent applicable, to comply with
Section 409A(a)(2)(A)(v) of the Internal Revenue Code of 1986 (the “Code”) and
any successor statute, and/or guidance thereunder, and the provisions of
Treasury Regulation Section 1.409A and any successor regulation and guidance
thereto; provided, however, an interpretation in compliance with Section 409A of
the Code shall not expand the definition of Change in Control in any way or
cause an acquisition by the Slifkas to result in a Change in Control.  For
purposes of this Agreement, “Constructive Termination” shall mean termination of
the Executive’s employment by the Executive as a result of (i) a breach by the
Company of a material provision of this Agreement, which breach is not cured
within thirty (30) days of the Company’s receipt of notice of such breach from
the Executive, (ii) the failure of any successor (whether direct or indirect, by
purchase, merger or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in accordance with the terms of paragraph 14 hereof, which failure is
not cured within thirty (30) days of the Company’s receipt of notice of such
failure from the Executive, or (iii) any material diminution, without the
Executive’s written consent, in the Executive’s working conditions consisting of
(A) a material reduction in the Executive’s duties and responsibilities as
Executive Vice-President and General Counsel of the Company, (B) any change in
the reporting structure so that the Executive no longer reports to the President
or Chief Executive Officer of the Company, or (C) a relocation of the
Executive’s place of work further than forty (40) miles from Waltham,
Massachusetts.  For purposes of clarification, Constructive Termination shall
not include a change in reporting structure as a result of the Company becoming
a subsidiary of an unrelated entity, including, without limitation, a change
whereby the Executive is not the chief legal officer or general counsel of the
acquiring or parent entity or must report to the chief legal officer or general
counsel of a currently unaffiliated parent corporation or entity.  For purposes
of this Agreement, a “Notice of Termination” shall mean a notice which shall
(I) state the effective date of such termination, (II) indicate the specific
termination provision in this Agreement relied upon, and (III) set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.

 

(c)                                  Section 8 of the Employment Agreement is
hereby amended by deleting such section in its entirety and replacing it with
the following:

 


8.                                       COMPENSATION UPON TERMINATION.  UPON
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT FOR ANY REASON, THE EXECUTIVE SHALL
RECEIVE PAYMENT OF (I) THE EXECUTIVE’S BASE SALARY, AS THEN IN EFFECT, THROUGH
THE DATE OF TERMINATION OF EMPLOYMENT (THE “DATE OF TERMINATION”), (II) ALL THE
EXECUTIVE’S EARNED, BUT UNPAID, BONUSES, AND (III) ALL ACCRUED VACATION, EXPENSE
REIMBURSEMENTS AND ANY OTHER BENEFITS (OTHER THAN SEVERANCE BENEFITS, EXCEPT AS
PROVIDED BELOW) DUE TO THE EXECUTIVE THROUGH THE DATE OF TERMINATION IN
ACCORDANCE WITH ESTABLISHED COMPANY PLANS AND POLICIES OR APPLICABLE LAW (THE
“ACCRUED OBLIGATIONS”), SUCH PAYMENT TO BE MADE ON THE DATE OF TERMINATION OR AS
SOON AS REASONABLY PRACTICABLE (BUT NOT MORE THAN TEN (10) DAYS) THEREAFTER.  IN
ADDITION, THE FOLLOWING SHALL APPLY:


 


(A)                                  TERMINATION FOR CAUSE; VOLUNTARY
TERMINATION; TERMINATION DUE TO DEATH.  IF THE EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY THE COMPANY FOR CAUSE, BY THE EXECUTIVE VOLUNTARILY (FOR REASONS
OTHER THAN CONSTRUCTIVE TERMINATION), OR BY REASON OF THE


 

2

--------------------------------------------------------------------------------


 


EXECUTIVE’S DEATH, THEN THE EXECUTIVE (OR HIS ESTATE, IF APPLICABLE) WILL
RECEIVE PAYMENT OF THE ACCRUED OBLIGATIONS, BUT EXECUTIVE SHALL NOT BE ENTITLED
TO ANY OTHER COMPENSATION OR BENEFITS FROM THE COMPANY, EXCEPT TO THE EXTENT
PROVIDED UNDER ANY COMPANY BENEFIT AND/OR COMPENSATION PLAN OR AS MAY BE
REQUIRED BY LAW.


 


(B)                                 TERMINATION BY THE COMPANY WITHOUT CAUSE;
CONSTRUCTIVE TERMINATION.  IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE
COMPANY WITHOUT CAUSE OR BY THE EXECUTIVE FOR CONSTRUCTIVE TERMINATION, THEN THE
COMPANY SHALL PAY TO THE EXECUTIVE AN AMOUNT EQUAL TO THE PRODUCT OF (X) THE SUM
OF (I) THE BASE SALARY AS IN EFFECT ON THE DATE OF TERMINATION, PLUS (II) IF
SUCH TERMINATION OCCURS WITHIN TWELVE MONTHS OF A CHANGE IN CONTROL, AN AMOUNT
EQUAL TO THE TARGET INCENTIVE AMOUNT UNDER THE THEN APPLICABLE SHORT-TERM
INCENTIVE PLAN FOR THE FISCAL YEAR IN WHICH THE TERMINATION OCCURS, MULTIPLIED
BY (Y) TWO (2) (THE “SEVERANCE AMOUNT”).  THE EXECUTIVE SHALL BE PAID THE
SEVERANCE AMOUNT IN TWENTY-FOUR (24) EQUAL MONTHLY INSTALLMENTS COMMENCING ON
THE FIRST DAY OF THE MONTH FOLLOWING THE DATE OF TERMINATION. IN ADDITION, THE
COMPANY SHALL PROVIDE HEALTH CARE CONTINUATION COVERAGE BENEFITS TO THE
EXECUTIVE PURSUANT TO THE CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT OF 1985
(“COBRA”) AND SHALL CONTINUE TO PAY THE APPLICABLE PERCENTAGE OF THE MEDICAL
INSURANCE PREMIUM THE COMPANY PAYS FOR ACTIVE EMPLOYEES TOWARDS EXECUTIVE’S
COBRA COVERAGE DURING THE EXECUTIVE’S APPLICABLE COBRA COVERAGE PERIOD NOT TO
EXCEED A MAXIMUM OF EIGHTEEN (18) MONTHS FOLLOWING THE DATE OF TERMINATION.  THE
COMPANY’S OBLIGATION TO PROVIDE COBRA BENEFITS TO THE EXECUTIVE SHALL BE SUBJECT
TO THE EXECUTIVE MAKING AN EFFECTIVE ELECTION IN ACCORDANCE WITH COBRA.
NOTWITHSTANDING THE FOREGOING, IN NO EVENT MAY THE EXECUTIVE TERMINATE HIS
EMPLOYMENT FOR CONSTRUCTIVE TERMINATION PURSUANT TO CIRCUMSTANCES DESCRIBED IN
PARAGRAPH 7(A)(III) UNTIL AFTER A CHANGE IN CONTROL OCCURS.  IN EXCHANGE FOR AND
AS A REQUIREMENT TO RECEIVE THE COMPENSATION SET FORTH IN THIS SECTION 8(B) OF
THIS AGREEMENT, THE EXECUTIVE AND COMPANY (AND ITS AFFILIATES) SHALL ENTER INTO
A GENERAL RELEASE OF CLAIMS ACCRUED AS OF THE DATE THEREOF IN FAVOR OF THE
COMPANY AND ITS AFFILIATES WITHIN 45 DAYS FOLLOWING THE EXECUTIVE’S “SEPARATION
OF SERVICE” AS DEFINED IN SECTION 409A OF THE CODE.  THE FORM AND SCOPE OF SUCH
RELEASE SHALL BE ACCEPTABLE TO THE COMPANY AND ITS AFFILIATES, THE APPROVAL OF
WHICH SHALL NOT BE UNREASONABLY WITHHELD BY THE COMPANY AND ITS AFFILIATES.


 

(c)                                  Delay in Payments.  Notwithstanding any
other provision with respect to the timing of payments under paragraph 8(b) or
other payments subject to Section 409A(a)(2)(B) of the Code, if, at the time of
the Executive’s termination, the Executive is deemed to be a “specified
employee” (within the meaning of Section 409A of the Code, and any successor
statute, regulation and guidance thereto) of the Company, then only to the
extent necessary to comply with the requirements of Section 409A of the Code,
any payments to which the Executive may become entitled under paragraph 8 which
are subject to Section 409A of the Code (and not otherwise exempt from its
application) or other payments subject to Section 409A(a)(2)(B) of the Code will
be withheld until the first business day of the seventh month following the Date
of Termination, at which time the Executive shall be paid an aggregate amount
equal to six (6) months of payments otherwise due to the Executive, as
applicable.  After the first business day of the seventh month following the
Date of Termination and continuing each month thereafter, the Executive shall be
paid the regular payments otherwise due to the Executive in accordance with the
terms of paragraph 8(b) or other payment arrangements subject to
Section 409A(a)(2)(B) of the Code, as applicable.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Section 9 of the Employment Agreement is
hereby amended by deleting such section in its entirety and replacing it with
the following:

 

9.                                       Gross Up Payments.  The Company will
reimburse the Executive for any and all federal excise taxes and penalties
(other than penalties imposed as a result of the Executive’s actions or
penalties under Section 409A of the Code), and any taxes imposed on such
reimbursement amounts, including, but not limited to, any federal, state and
local income taxes, employment taxes, and other taxes, if any (other than taxes
imposed under Section 409A of the Code), which may become due pursuant to the
application of Section 4999 of the Code on any payments to the Executive in
connection with this Agreement.  Any such reimbursement payable by the Company
shall be (a) subject to Section 8(c) of the Agreement to the extent such
reimbursement would not have been payable but for the Executive’s “separation
from service” (as defined in Section 1.409A-1(h) of the U.S. Treasury
Regulations) and (b) paid no later than the end of the calendar year next
following the calendar year in which the taxes with respect to which such
reimbursement is payable are remitted to the applicable taxing authority.

 

(e)                                  Section 10 of the Employment Agreement is
hereby amended by adding the following sentence to such section:

 

With respect to any compensation amount payable under this Agreement that is
subject to Section 409A of the Code, references to the Executive’s “termination
of employment” (and variations thereof) shall be deemed to refer to the
Executive’s “separation from service” within the meaning of
Section 1.409A-1(h) of the U.S. Treasury Regulations, applying the default terms
thereof.

 


2.                                       CAPTIONS.  THE CAPTIONS OF THIS
AMENDMENT ARE FOR CONVENIENCE AND REFERENCE ONLY AND IN NO WAY DEFINE, DESCRIBE,
EXTEND OR LIMIT THE SCOPE OR INTENT OF THIS AMENDMENT, OR THE INTENT OF ANY
PROVISION HEREOF.


 


3.                                       CHOICE OF LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS, OTHER THAN CONFLICTS OF LAW PROVISIONS THEREOF.


 


4.                                       SEVERABILITY.  THE PROVISIONS OF THIS
AMENDMENT ARE SEVERABLE, AND THE INVALIDITY OF ANY PROVISION SHALL NOT AFFECT
THE VALIDITY OF ANY OTHER PROVISION.


 


5.                                       COUNTERPARTS; FACSIMILE.  THIS
AMENDMENT MAY BE EXECUTED AND DELIVERED BY FACSIMILE SIGNATURE AND IN
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


6.                                       ENTIRE AGREEMENT.  THIS AMENDMENT
CONSTITUTES THE FULL AND ENTIRE UNDERSTANDING AND AGREEMENT BETWEEN THE PARTIES
WITH RESPECT TO THIS AMENDMENT.  EXCEPT AS OTHERWISE SPECIFICALLY AMENDED
HEREIN, THE EMPLOYMENT AGREEMENT SHALL REMAIN UNCHANGED, IN EFFECT AND OF ITS
FULL FORCE.


 

[Signature page follows.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first written above.

 

 

GLOBAL GP LLC

 

 

 

 

 

By:

/s/ Eric Slifka

 

Name:

Eric Slifka

 

Title:

President & CEO

 

 

 

 

 

EDWARD J. FANEUIL

 

 

 

 

 

/s/ Edward J. Faneuil

 

 

Edward J. Faneuil

 

 

EVP and General Counsel

 

 

--------------------------------------------------------------------------------